Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 4, at the end of the line, please insert a period.  Appropriate correction is required.
Claims 3-16 are objected to because of the following informalities: In line 1, please delete [an assembly] and insert – a building panel assembly --. Appropriate correction is required.
Claims 11-13 are objected to because of the following informalities: In line 3, please insert – the – before ‘containment’. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one peripherally disposed channel claimed in claim 4 (basically a side view of the panel showing the channel with respect to the frame and containment boards) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the remaining volume of the cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is indefinite. It is unclear to the examiner what the scope of the claim is and what the applicant is claiming.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘994 (GB 2450994).
For claim 1, ‘994 discloses a building panel assembly (figs. 2-5) comprising a pair of spaced-apart containment boards (5a-b), separated by an inner insulating core, said inner insulating core comprising one or more preformed body (6) around which a curable insulating foam may be introduced.
For claim 2, ‘994 discloses that each preformed body has one or more alignment members (9) to maintain its position away from at least one of the containment boards during introduction of the curable insulating foam.
For claim 3, ‘994 discloses that the alignment members comprise one or more protrusions (9) extending from the surface of the preformed body.
For claims 8-9, ‘994 discloses that the containment boards are made of oriented strand board and the inner insulating core is polyurethane foam (Page 1, lines 23-25).
For claim 10, ‘994 discloses that the one or more preformed body is solid (page 11, lines 10-12, wood).
For claim 14, ‘994 discloses that a curable insulating material accounts for the remaining volume of the cavity (fig. 5, 7).
For claim 15, ‘994 discloses that the curable insulating material is heat cured (page 24 lines 13-17).
For claim 16, ‘994 discloses an assembly substantially as described with reference to the accompanying drawings (figs. 2-5 as best understood).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘994 (GB 2450994) in view of ‘275 (GB 2451275).
For claim 4, ‘994 does not disclose at least one peripherally disposed channel for receiving a rigid frame, said channel spaced apart from and disposed between the containment boards.
‘275 discloses a building panel assembly (fig. 2) comprising a pair of spaced apart containment boards (17, 18) separated by an inner insulating core (19), wherein the panel assembly has at least one peripherally disposed channel (21) for receiving a rigid frame (24), the channel spaced apart from and disposed between the containment boards.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add at least one peripherally disposed channel to the building panel assembly of ‘994 as made obvious by ‘275 to create room for the reception of a frame member to increase the strength of the panel assembly.
For claim 5, the combination discloses that the frame (‘994, fig. 2, 24) defines a pair of spaced-apart longitudinal channels (left and right 27), which extend around the periphery of the panel and extend into the space between the spaced-apart pair of containment boards.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘994 (GB 2450994) in view of Von Bose (US Patent No. 3,686,815).
For claim 6, ‘994 does not disclose at least one conduit disposed adjacent to and between the containment board and the inner insulation core.
Von Bose discloses a building panel assembly (fig. 15) comprising a pair of spaced-apart containment boards (362) separated by an inner insulating core (col. 11 lines 40-46), and at least one conduit (366) disposed adjacent to and between the containment board and the inner insulating core.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to dispose at least one conduit between the containment board and core of ‘994 as made obvious by Von Bose to provide a means for filling up the core with insulating foam.
For claim 7, the combination discloses that the assembly has two conduits (Von Bose fig. 15, 366).

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘994 (GB 2450994).
For claims 11-13, it would be obvious to one having ordinary skill in the art to make the one or more preformed body account for 30% of the internal volume of the cavity between the containment boards since this merely involves changing the number of preformed bodies in the cavity to get predictable and expected results like increased strength of the assembly and increased insulation since the insulation will take up the rest of the space in the cavity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633